OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01466 Pioneer Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Fund Schedule of Investments 9/30/15 (unaudited) Shares Value COMMON STOCKS - 99.5% Energy - 5.6% Oil & Gas Drilling - 0.4% Helmerich & Payne, Inc. $ Oil & Gas Equipment & Services - 0.9% Schlumberger, Ltd. $ Integrated Oil & Gas - 1.8% Chevron Corp. $ Oil & Gas Exploration & Production - 0.9% EOG Resources, Inc. $ Oil & Gas Refining & Marketing - 1.6% Marathon Petroleum Corp. $ Phillips 66 $ Total Energy $ Materials - 3.7% Diversified Chemicals - 0.6% The Dow Chemical Co. $ Fertilizers & Agricultural Chemicals - 0.8% Syngenta AG $ Specialty Chemicals - 2.3% Ecolab, Inc. $ Givaudan SA The Valspar Corp. $ Total Materials $ Capital Goods - 4.7% Aerospace & Defense - 0.9% Honeywell International, Inc. $ Building Products - 0.4% Allegion Plc $ Industrial Conglomerates - 2.0% General Electric Co. $ Construction & Farm Machinery & Heavy Trucks - 0.4% PACCAR, Inc. $ Industrial Machinery - 1.0% Ingersoll-Rand Plc $ Total Capital Goods $ Transportation - 2.5% Railroads - 2.5% Norfolk Southern Corp. $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 0.4% Auto Parts & Equipment - 0.4% BorgWarner, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.6% Household Appliances - 0.6% Electrolux AB $ Total Consumer Durables & Apparel $ Media - 6.8% Broadcasting - 1.9% CBS Corp. (Class B) $ Scripps Networks Interactive, Inc. $ Movies & Entertainment - 1.9% The Walt Disney Co. $ Publishing - 3.0% John Wiley & Sons, Inc. (Class A) † $ Total Media $ Retailing - 6.1% General Merchandise Stores - 1.3% Dollar General Corp. $ Apparel Retail - 3.1% Ross Stores, Inc. $ The TJX Companies, Inc. $ Home Improvement Retail - 1.7% The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 2.5% Drug Retail - 2.5% CVS Health Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 7.5% Soft Drinks - 1.8% Dr. Pepper Snapple Group, Inc. $ The Coca-Cola Co. $ Packaged Foods & Meats - 5.7% Campbell Soup Co. $ General Mills, Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.6% Household Products - 0.6% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 9.6% Health Care Equipment - 5.3% Abbott Laboratories $ Becton Dickinson and Co. CR Bard, Inc. Smith & Nephew Plc $ Health Care Distributors - 1.2% McKesson Corp. $ Health Care Services - 1.0% Express Scripts Holding Co. * $ Managed Health Care - 2.1% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 10.7% Biotechnology - 2.6% Alder Biopharmaceuticals, Inc. $ Alnylam Pharmaceuticals, Inc. * Celgene Corp. * $ Pharmaceuticals - 7.0% AbbVie, Inc. $ AstraZeneca Plc (A.D.R.) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Roche Holding AG Zoetis, Inc. $ Life Sciences Tools & Services - 1.1% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.6% Diversified Banks - 6.6% Bank of America Corp. $ US Bancorp Wells Fargo & Co. $ Regional Banks - 2.0% Citizens Financial Group, Inc. $ The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 4.6% Consumer Finance - 1.4% American Express Co. $ Asset Management & Custody Banks - 0.8% State Street Corp. $ Investment Banking & Brokerage - 2.4% Morgan Stanley Co. $ The Charles Schwab Corp. $ Total Diversified Financials $ Insurance - 5.2% Multi-line Insurance - 1.7% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.5% The Chubb Corp. $ The Travelers Companies, Inc. $ Total Insurance $ Software & Services - 11.4% Internet Software & Services - 4.6% eBay, Inc. * $ Facebook, Inc. * Google, Inc. (Class A) * Google, Inc. (Class C) $ Data Processing & Outsourced Services - 3.2% Automatic Data Processing, Inc. $ Fiserv, Inc. * PayPal Holdings, Inc. Visa, Inc. $ Systems Software - 3.6% Check Point Software Technologies, Ltd. * $ Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 4.8% Communications Equipment - 1.0% F5 Networks, Inc. * $ Computer Storage & Peripherals - 3.8% Apple, Inc. $ EMC Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.2% Semiconductors - 1.2% Analog Devices, Inc. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 2.4% Electric Utilities - 2.4% American Electric Power Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $3,222,192,251) $ TOTAL INVESTMENT IN SECURITIES - 99.5% (Cost $3,222,192,251) (a) $ OTHER ASSETS & LIABILITIES - 0.5% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. † Investment held by the Fund representing 5% or more of the outstanding voting stock of such company (a) At September 30, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $3,222,123,799 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of September 30, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
